DETAILED ACTION
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “first storage in which monitored data of a threshold level with an identification of a monitored animal are stored” and the “second storage in which monitored data of a threshold level but lacking an identification of a monitored animal are stored” of claim 19 and the “first storage in which monitored data of above a threshold level are stored” and the “second storage in which monitored data below the threshold level are stored” of claim 20 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
2.	Claims 19 and 20 are objected to because of the following informalities: The word “of” should be inserted after the word “data” in claim 19 line 4 and the word “of” following the word “data” in claim 20 line 2 should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-5, 8, 12-15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Iriki et al. (US Patent Publication 2016/0120153).  
	a. Regarding claim 1, Brunner teaches a system comprising an enclosure 4 [Cage 4 can be any housing, habitat, or confined area that houses the test subject 6 [0255]]; at least two sensors 22 located relative to the enclosure [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]; a processor configured to receive signals from the two sensors and a memory configured to store information relating to information contained in the signals received at the processor [a network of modules all connected to a central control unit or processor (not shown in FIG. 1). In addition, the processor may or may not be located inside the base 26 of module 2 as convenient. For purposes of this description, the term “processor” shall refer to any type of processor, network, server, terminal, mainframe, website, personal digital assistant (PDA), and other such electronic device, regardless if the device is wireless or wire connected [0260]].
Brunner does not specifically teach UWB radar. Iriki teaches UWB radar [a device that measures the position of the test animal A using global positioning system (GPS), ultra wide band (UWB) wireless communication or other technologies [0058]] for the purpose of providing a device that measures the position of a test animal in the cage and obtains position data. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner to include UWB radar as taught by Iriki 
	b. Regarding claim 2, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1 having sensors 22. Brunner further teaches sensors inside enclosure 4 at the bottom of the enclosure [sensor 22 is housed in base 26 [0258] FIG. 2].  
c. Regarding claim 3, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1, wherein sensors 22 are in enclosure 4. Brunner further teaches sensors located at feeding/watering station in the enclosure [water is provided to the test subject in this example by access to a water bottle 14 and a food dispenser 16; an infrared device or some other sensor will monitor the test subject's entry into the food or water opening or its access of food and water [0257]].
d. Regarding claim 4, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1 having sensors 22. Brunner further teaches sensors underneath enclosure 4 [floor 1504 can be a slide-out bedding tray. Below the bedding tray, the exemplary system includes floor sensors 1505 which may include pressure or other force sensors or other means for measuring the weight of the animal [0330]].
e. Regarding claim 5, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1 wherein enclosure 4 is sized to accommodate two or more rodents 6 [Cage 4 can be any housing, habitat, or confined area that houses the test subject 6; the behavior information being monitored includes group behavior, mating behavior or parent-child behavior or some other complex behavior [0255].
f. Regarding claim 8, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1 having the processor [a network of modules all connected to a central control unit or processor (not shown in FIG. 1). In addition, the processor may or may not be located inside the base 26 of module 2 as convenient. For purposes of this description, the term “processor” shall refer to any type of processor, network, server, terminal, mainframe, website, personal digital assistant (PDA), and other such electronic device, regardless if the device is wireless or wire connected [0260]] and sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner further teaches a memory storing a schedule of reading times relative to a schedule clock wherein the processor checks a time of the schedule clock and compares the time to the schedule of reading times and operates at least one of the sensors at scheduled time [The Experiment Control module 1420 can also include simple timing and scheduling software for executing predefined sequences of commands and standard experiments [0338]].
g. Regarding claim 12, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner further teaches another of the at least two sensors is a heart rate sensor [measurement of heart rate (through telemetry or another technique) and other physiological measures are recorded in parallel with the behavioral data [0160]].
h. Regarding claim 13, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner further teaches another of the at least two sensors is a heart rate variability sensor [for example, changes in heart rate, blood pressure, temperature, perspiration, piloerection, and respiration [0160]].
i. Regarding claim 14, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner further teaches another of the at least two sensors is an ambient temperature sensor [the sensors can include temperature sensors [0334]].
j. Regarding claim 15, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner further teaches another of the at least two sensors is an RFID sensor [The sensor may include for example an infrared (IR) or radio frequency (RF) sensor [0258]].
k. Regarding claim 18, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner further teaches another of the at least [for example, changes in heart rate, blood pressure, temperature, perspiration, piloerection, and respiration [0160]].

5. 	Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Iriki et al. (US Patent Publication 2016/0120153) and Gershman (US 4,976,220).  
a. Regarding claim 6, Brunner in view of Iriki teaches (references to Iriki) the system according to claim 3 having the UWB radar [a device that measures the position of the test animal A using global positioning system (GPS), ultra wide band (UWB) wireless communication or other technologies [0058]]. Brunner further teaches a sensor below water tube 14 [water is provided to the test subject in this example by access to a water bottle 14 and a food dispenser 16; an infrared device or some other sensor will monitor the test subject's entry into the food or water opening or its access of food and water [0257]; a mechanical actuator 24 or operandum, depicted here as a lever, provides a mechanical device that can be used to train the subject in conditioning experiments, by, for example, requiring one or more responses to enable the feeder or the water bottle. The actuator 24, depending on the implementation, can also include a force transducer to measure the force exerted by the test subject 6, a push button, a hole monitored by an infrared beam (a “nose poke”) and other like devices [0258]].
Brunner in view of Iriki does not specifically teach a paddle located below a water tube. Gershman teaches paddle 18 located below water tube 14 [FIG. 1-4] for the purpose of providing a water supply apparatus for animals which allows limited access for selective delivery of discrete amounts of water from a water tube when a small animal demands delivery.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner in view of Iriki to include a paddle located below a water tube as taught by Gershman because doing so would have provided a water supply apparatus for animals which allows limited access for selective delivery of discrete amounts of water from a water tube when a small animal demands delivery. Please note in the combination of Brunner, Iriki, and Gershman the UWB radar is located in the paddle. 
[a device that measures the position of the test animal A using global positioning system (GPS), ultra wide band (UWB) wireless communication or other technologies [0058]]. Brunner in view of Iriki and Gershman teaches (references to Brunner) the system according to claim 6 having a sensor active only while an animal is accessing water tube 14 [water is provided to the test subject in this example by access to a water bottle 14 and a food dispenser 16; an infrared device or some other sensor will monitor the test subject's entry into the food or water opening or its access of food and water [0257]; a mechanical actuator 24 or operandum, depicted here as a lever, provides a mechanical device that can be used to train the subject in conditioning experiments, by, for example, requiring one or more responses to enable the feeder or the water bottle. The actuator 24, depending on the implementation, can also include a force transducer to measure the force exerted by the test subject 6, a push button, a hole monitored by an infrared beam (a “nose poke”) and other like devices [0258]]. Please note in the combination of Brunner, Iriki, and Gershman the UWB radar active only while an animal is accessing the water tube.

6. 	Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Iriki et al. (US Patent Publication 2016/0120153) and Brandon et al. (US Patent Publication 2004/0143403).
a. Regarding claim 9, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 8 having the processor [a network of modules all connected to a central control unit or processor (not shown in FIG. 1). In addition, the processor may or may not be located inside the base 26 of module 2 as convenient. For purposes of this description, the term “processor” shall refer to any type of processor, network, server, terminal, mainframe, website, personal digital assistant (PDA), and other such electronic device, regardless if the device is wireless or wire connected [0260]] and sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. 
20 [a processing system 10 including a processor 20 [0313]; processing system 10 is constructed and adapted to receive subject data, which is data representative of the current biological status of a subject. The subject data is typically in the form of raw data and therefore requires interpretation to allow the status of the subject to be determined. This is achieved by having the processing system 10 compare the subject data to predetermined data stored in the database 11 [0314]] determines a quality of data from at least one of the sensors [quality control 51 is performed on the collected data to ensure it is suitable for use in determining diagnostic signatures. In particular, in order for the data to be useful, it is necessary that all the data is complete, and of the required quality [0414]] for the purpose of providing for obtaining subject data including parameter values being indicative of the current biological status of the subject and performing quality control on the collected data to ensure it is complete and of the required quality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner in view of Iriki to include the processor determines a quality of data from at least one of the sensors as taught by Brandon because doing so would have provided for obtaining subject data including parameter values being indicative of the current biological status of the subject and performing quality control on the collected data to ensure it is complete and of the required quality.
b. Regarding claim 10, Brunner in view of Iriki and Brandon teaches (references to Brandon) the system according to claim 9, wherein, when determined to be a sufficient quality, processor 20 stores the data [a processing system 10 including a processor 20 [0313]; processing system 10 is constructed and adapted to receive subject data, which is data representative of the current biological status of a subject. The subject data is typically in the form of raw data and therefore requires interpretation to allow the status of the subject to be determined. This is achieved by having the processing system 10 compare the subject data to predetermined data stored in the database 11 [0314]; [quality control 51 is performed on the collected data to ensure it is suitable for use in determining diagnostic signatures. In particular, in order for the data to be useful, it is necessary that all the data is complete, and of the required quality [0414]]. 
c. Regarding claim 11, Brunner in view of Iriki and Brandon teaches (references to Brandon) the system according to claim 9 wherein, when determined to be less than sufficient quality, processor 20 stores the data with information regarding the quality of the data [a processing system 10 including a processor 20 [0313]; processing system 10 is constructed and adapted to receive subject data, which is data representative of the current biological status of a subject. The subject data is typically in the form of raw data and therefore requires interpretation to allow the status of the subject to be determined. This is achieved by having the processing system 10 compare the subject data to predetermined data stored in the database 11 [0314]; [quality control 51 is performed on the collected data to ensure it is suitable for use in determining diagnostic signatures. In particular, in order for the data to be useful, it is necessary that all the data is complete, and of the required quality [0414]].

7. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Iriki et al. (US Patent Publication 2016/0120153) and Bonin et al. (US Patent Publication 2018/0007862).
a. Regarding claim 16, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner does not specifically teach another of the at least two sensors is an accelerometer. Bonin teaches another of the at least two sensors is an accelerometer 690 [an accelerometer 690, placed beneath the cage lid, as shown in FIG. 11. [0095]] for the purpose of providing for the non-invasive behavioural monitoring of rodents within a rodent cage via the detection of interactions with a cage lid interaction sensor positioned in close proximity to the cage lid to determine a health status of the rodent. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner in view of Iriki to include another of the at least two sensors that is an accelerometer as taught by Bonin because doing so would have provided for the non-invasive behavioural monitoring of rodents within a rodent cage via the detection of interactions .

8. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Iriki et al. (US Patent Publication 2016/0120153) and Garner et al. (US Patent Publication 2012/0180731).
a. Regarding claim 17, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner does not specifically teach another of the at least two sensors is a urine analysis sensor. Garner teaches another of the at least two sensors is a urine analysis sensor 112e [Measurement devices/procedures that may be included in a measurement station 112 e include, but are not limited to … fecal or urinary sampling [0088]; collecting urine or feces samples (see FIGS. 10, 11) [0086]] for the purpose of providing a cage with an automated urine sample measurement device so that urine from each animal can be collected to provide measurement of basic physiological data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner in view of Iriki to include another of the at least two sensors that is a urine analysis sensor as taught by Garner because doing so would have provided a cage with an automated urine sample measurement device so that urine from each animal can be collected for measurement of basic physiological data.

9. 	Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Iriki et al. (US Patent Publication 2016/0120153) and Wall et al. (US Patent Publication 2016/0316723).
a. Regarding claim 19, Brunner in view of Iriki teaches the system according to claim 1. Brunner further teaches a first storage 6 in which monitored data with an identification of a monitored animal are stored [Primary Database 6 for storage and later re-analysis. The database can be any suitable database system, including the commercially available Microsoft Access database, and can be a local or distributed database system. The design and development of suitable database systems are described in McGovern et al., A Guide To Sybase and SQL Server, Addison-Wesley (1993). The database can be supported by any suitable persistent data memory, such as a hard disk drive, RAID system, tape drive system, floppy diskette, or any other suitable system [0254]] and a second storage 8 in which monitored data lacking an identification of a monitored animal are stored [Secondary Database 8, where data mining is performed [0254]; secondary database 8 can advantageously link to other databases to obtain additional information that may be required for the interpretation of behavioral, physiological and other datamining needs [0320]].
Brunner in view of Iriki does not specifically teach monitored data of a threshold level with an identification of a monitored animal and a threshold level lacking an identification of a monitored animal are stored. Wall teaches monitored data of a threshold level with an identification of a monitored animal and a threshold level lacking an identification of a monitored animal are stored [The processor(s) 118 and memory 114 (executing computer program code) are also configured to provide a notification to a device such as a client device(s) 108 based on the correlated data. The notification may include an alert to a device such as a client device(s) 108 if the animal related data substantially deviates from the baseline by, for instance, a guard band. A notification may also be provided if the animal related data is outside a predetermined set or threshold, which may affect an accuracy of the correlated data. Of course, the processor(s) 118 and memory 114 (executing computer program code) may repeat at least a portion of the above-referenced operations as the application dictates [0049]] for the purpose of providing for monitoring and analyzing animal related data to identify a parameter related to animal management and provide cautions, alerts and warnings based on threshold values of selected animal related data if the animal related data is outside a predetermined set or threshold which may affect an accuracy of the correlated data. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner in view of Iriki to include monitored data of a threshold level with an identification of a monitored animal and a threshold level lacking an identification of a monitored animal are stored as taught by Wall because doing so would have provided for monitoring 
b. Regarding claim 20, Brunner in view of Iriki teaches the system according to claim 1. Brunner further teaches a first storage 6 in which monitored data are stored [Primary Database 6 for storage and later re-analysis. The database can be any suitable database system, including the commercially available Microsoft Access database, and can be a local or distributed database system. The design and development of suitable database systems are described in McGovern et al., A Guide To Sybase and SQL Server, Addison-Wesley (1993). The database can be supported by any suitable persistent data memory, such as a hard disk drive, RAID system, tape drive system, floppy diskette, or any other suitable system [0254]] and a second storage 8 in which monitored data are stored [Secondary Database 8, where data mining is performed [0254]; secondary database 8 can advantageously link to other databases to obtain additional information that may be required for the interpretation of behavioral, physiological and other datamining needs [0320]].
Brunner in view of Iriki does not specifically teach monitored data above a threshold level and monitored data below a threshold level are stored. Wall teaches monitored data above a threshold level and monitored data below a threshold level are stored [The processor(s) 118 and memory 114 (executing computer program code) are also configured to provide a notification to a device such as a client device(s) 108 based on the correlated data. The notification may include an alert to a device such as a client device(s) 108 if the animal related data substantially deviates from the baseline by, for instance, a guard band. A notification may also be provided if the animal related data is outside a predetermined set or threshold, which may affect an accuracy of the correlated data. Of course, the processor(s) 118 and memory 114 (executing computer program code) may repeat at least a portion of the above-referenced operations as the application dictates [0049]] for the purpose of providing for monitoring and analyzing animal related data to identify a parameter related to animal management and provide cautions, alerts and warnings based on threshold values of selected animal 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner in view of Iriki to include monitored data above a threshold level and monitored data below a threshold level are stored as taught by Wall because doing so would have provided for monitoring and analyzing animal related data to identify a parameter related to animal management and provide cautions, alerts and warnings based on threshold values of selected animal related data if the animal related data is outside a predetermined set or threshold which may affect an accuracy of the correlated data.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.L/Examiner, Art Unit 3643                                                                                                                                                                                                                                                                                                                                                                                                                


	/KATHLEEN I ALKER/             Primary Examiner, Art Unit 3643